Citation Nr: 1033115	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to 
include as due to the Veteran's service-connected pulmonary 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1946 to 
November 1947.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.  Jurisdiction over the claim was subsequently returned to 
the RO in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 


FINDINGS OF FACT

The Veteran's sleep apnea has been chronically worsened by his 
service-connected pulmonary disease.


CONCLUSION OF LAW

Sleep apnea has been aggravated by the Veteran's service-
connected pulmonary disease.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has determined that the 
evidence currently of record is sufficient to establish the 
Veteran's entitlement to service connection for sleep apnea.  
Although the Veteran has not been provided notice with respect to 
the disability-rating or effective-date elements of his claim, 
those matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.





Legal Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that a review of the Veteran's 
available service treatment records (STRs) is negative for any 
treatment for or diagnosis of a sleep disability.  However, the 
Board notes that the Veteran has not applied for direct service 
connection for sleep apnea.  Rather, the Veteran has asserted 
that his sleep apnea has been chronically worsened by his 
service-connected pulmonary disease, which is rated as 60 percent 
disabling.

Of record is a November 2007 letter from one of the Veteran's 
private physician, Dr. S.H.  In his letter, Dr. S.H. reported 
that the Veteran was under his care for treatment of obstructive 
sleep apnea.  He reported that the Veteran has severe restrictive 
ventilator impairment with significant gas exchange impairment as 
a result of his service-connected pulmonary disease.  Dr. S.H. 
also reported that the presence of severe restrictive ventilator 
impairment and significant gas exchange impairment lowered the 
Veteran's oxygen reserve and likely contributed to more profound 
oxygen desaturations in the presence of obstructive sleep apnea, 
thereby worsening the Veteran's daytime symptomatology of sleep 
apnea.

Also of record is an April 2008 statement from another of the 
Veteran's private physicians, Dr. N.S.  In his letter, Dr. N.S. 
reported that the Veteran's pulmonary fibrosis with low oxygen 
levels can also contribute to his sleep apnea symptomatology.  In 
this regard, Dr. N.S. noted that pulmonary fibrosis makes the 
Veteran more prone to poor oxygen levels at night, which can 
exacerbate his sleep disturbances.  

In September 2008, the Veteran was afforded a VA respiratory 
examination.  At that time, the VA examiner confirmed the 
diagnosis of obstructive sleep apnea.  The examiner opined that 
it was less likely than not that the Veteran's obstructive sleep 
apnea was due to or the direct result of the Veteran's service-
connected pulmonary disease.  In this regard the examiner noted 
that obstructive sleep apnea is caused by upper airway 
dysfunction and not by lung disease.  However, the examiner also 
stated that there may be some mild aggravation of the Veteran's 
sleep apnea by his pulmonary disease, but that it would be 
difficult to state how much aggravation without resorting to 
speculation.

The Board finds that because all three opinions indicate that the 
Veteran's service-connected pulmonary disease does aggravate his 
obstructive sleep apnea, the preponderance of the evidence is for 
the claim.  In this case, the pulmonary disability existed prior 
to the onset of the sleep apnea.  The medical evidence confirms 
that the Veteran's sleep disturbances at night are increased, at 
least to a mild degree, as a result of his pulmonary disability.  

Accordingly, entitlement to service connection for sleep apnea is 
warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


